



Exhibit 10.02


ebaynotma03.jpg [ebaynotma03.jpg]




March 27, 2013


Jae Hyun Lee


Dear Jay,
Letter of Appointment
We, eBay Singapore Services Private Limited (the “Company”), are pleased to
offer you employment as a Senior Vice President, eBay Marketplaces, Asia Pacific
with the Company upon the following terms and conditions. Your employment by the
Company shall be governed by the terms and conditions herein, as well as by the
prevailing or future policies as may be laid down by the Company from time to
time.


1.
Appointment

Your employment with the company was effective April 26, 2011
You hereby warrant that you are permitted to work in Singapore by virtue of the
fact that you are in possession of a valid employment pass, entry permit or work
permit which is valid throughout the period of your employment of the Company.
2.
Salary

2.1
As of April 26, 2011, you were paid an annual salary of S$ 600,000 (SGD), or S$
50,000 (SGD) per month, payable monthly in arrears (or such other amounts as may
from time to time be agreed in writing) over 12 months. Effective April 3, 2012,
your annual salary was adjusted to S$ 615,000 (SGD), or S$ 51,250 (SGD) per
month, payable monthly in arrears (or such other amounts as may from time to
time be agreed in writing) over 12 months.

2.2
Housing assistance: the Company will provide up to S$ 12,000 (SGD) per month
(tax protected), which may be used to cover rent, utilities and furniture costs.

2.3
Car allowance: the Company will provide S$ 2,650 (SGD) (tax protected) as a car
allowance.

2.4
Deductions from salary: there shall be deducted from your remuneration
(including but not limited to salary, allowance, bonus and commission) all such
sums which the Company is entitled and authorized under the laws of Singapore to
deduct and/or withhold (including but not limited to any outstanding liabilities
which you may have to pay to the Inland Revenue Authority of Singapore), such as
your share of Central Provident Fund contributions (if applicable), as well as
such other sums as may be agreed with him from time to time. Contributions will
be made by the Company to the Employee’s Central Provident Fund at the statutory
rate.

2.5
Taxes: Except as expressly provided for in this agreement, all income tax
liabilities and other charges incurred by you in respect of your remuneration
shall be borne solely by you.

2.6
Tax preparation assistance: the Company will provide tax preparation assistance
for you for your tax returns in Singapore or any other country required arising
from your employment with the Company.

3.
Hours of Work

Your working hours shall be such hours as the Company may from time to time deem
appropriate and as may be necessary to achieve the purposes of the Company.
There shall be no entitlement to payment in respect of overtime.
4.
Annual Leave






--------------------------------------------------------------------------------





4.1
You shall be entitled to 25 days’ annual paid leave (in addition to the
statutory holidays), to be taken at a time or times convenient to, and as may be
approved by, the Company. Your annual leave shall be pro-rated in proportion to
the number of completed months of service in each calendar year.

4.2
If such paid leave is not taken within the relevant year of service, the Company
may, at its absolute discretion, allow the paid leave not taken to be
accumulated and carried forward to the following year of service, or pay you
additional salary for the number of days of paid leave not taken.

5.
Bonus Eligibility

You will be eligible to participate in the eBay Incentive Plan (eIP) with
payouts based on individual achievement as well as eBay Inc.’s (“eBay”)
performance. The annual bonus period is from January 1 through December 31. You
are eligible for a target bonus of 55% of your base salary; prorated based on
the eligible earnings paid while you are employed in an eIP eligible position
during the annual bonus period. There is no guarantee any eIP bonus will be paid
and any actual bonus will be determined after the end of the annual bonus period
based on your eligible earnings as defined in the eIP. The payment of any bonus
is at eBay’s sole and absolute discretion, subject to the terms and conditions
of the eIP, which include, but are not limited to, you remaining an active
employee of the Company through the date of payment of such bonus. eBay reserves
the right, in its sole discretion, to amend, change or cancel the eIP at any
time.
6.
Staff Review

A review of your performance and salary shall be carried out annually at the
sole discretion of the Company, in accordance its policies from time to time.
7.
Expenses

The Company shall reimburse you in respect of such expenses as may be incurred
by you while engaged in the business of the Company in accordance with the
Company’s expenses reimbursement policy.
8.
Medical Benefits

Subject to the rules and procedures established by the Company from time to
time, all employees shall be entitled to medical benefits in accordance with the
Company benefits policy currently in effect.
9.
Conduct and Discipline

9.1
You shall perform such duties as may from time to time be assigned to you and
shall comply with all reasonable directions made by the Company.

9.2
During your employment, you shall well and faithfully serve the Company and use
your utmost endeavors to promote its interests, and devote the whole of your
time, attention and abilities to its affairs during the hours in which you are
required to perform your duties in accordance with Clause 3 above.

9.3
You shall not, during the continuation of your employment, engage in any other
employment or activity, in the absence of prior written approval from the
Company (which may be withheld by the Company at its sole discretion).

10.
Termination

10.1
Upon signing this offer letter, subject to Clause 10.4 below, this Agreement may
be terminated by you or by the Company upon giving three months’ written notice
or by paying three months’ salary in lieu of notice (or any combination
thereof). The Company reserves the right to require you not to attend work
and/or not to undertake all or any of your duties of employment during any
period of notice (whether given by you or the Company). However, the Company
shall continue to pay your salary and contractual benefits whilst you remain
employed by the Company.

10.2
In the event your employment is terminated by you or by the Company for a reason
other than for Cause on or after January 1, 2013, subject to you executing the
Company’s standard form of release within 10 days after the date of your
termination of employment, the Company shall provide you with a lump sum
severance payment, payable not later than 30 days after the latter of (i) your
termination date or (ii) the date you execute the release, equal to three (3)
times your Average Monthly Salary times your Years of Service, less any employer
contributions to a Company retirement and/or pension plan, including but not
limited to the Central Provident Fund; provided, however, that in the event you
violate Clause 11 of this Agreement or your Employee Proprietary Information and
Inventions Agreement the lump sum severance






--------------------------------------------------------------------------------





payment will be fully refundable to the Company, less any amounts owed under
applicable law in connection with your termination of employment.
For purposes of calculating your severance payment pursuant to this Clause 10.2,
the Capitalized terms in the preceding paragraph shall be defined as follows:
(a)
“Average Monthly Salary” shall mean the sum of (a) monthly fixed salaries paid
to you for the three (3) full months immediately prior to the month in which
your employment terminates, divided by the total number of days for the 3-month
period, multiplied by thirty (30) days, and (b) 1/12th of the eIP bonus payment,
if any, that you received in the one (1) year period immediately prior to your
termination of employment.

(b)
“Cause” shall mean (i) your failure to substantially perform your assigned
duties, other than failure resulting from your death or complete incapacity due
to physical or mental illness or impairment, which is not remedied within 30
days after receipt of written notice from the Company specifying such failure;
(ii) your committing any act or engaging in any conduct, or conviction of any
criminal offence or violating any applicable laws, which in the Company’s
opinion would affect your position as an employee of the Company or would bring
yourself or the Company or any of its affiliates in the Asia Pacific region into
disrepute; (iii) your material violation of eBay’s Code of Business Conduct; or
(iv) your commission of an act of fraud, embezzlement, misappropriation, willful
misconduct, breach of company secrecy, or breach of fiduciary duty against eBay
or any of its affiliates in the Asia Pacific region.

(c)
“Years of Service” shall mean the total number of full years of active
employment with the Company beginning on January 1, 2013; provided, however,
that you will receive prorated credit towards the total number of years of
service based on the portion of the year worked from January 1st of the
applicable year through your date of termination. For example, if your
employment terminated on March 31, 2014, your Years of Service would be 1.25
(ie. 1 year for 2013 plus 25% of a Year of Service for January 1, 2014 through
March 31, 2014). For the avoidance of doubt, you will receive no credit towards
your Years of Service for time worked prior to January 1, 2013 because it is
understood by you and the Company that your prior service with eBay Asia Pacific
Regional Management Services Limited will be compensated pursuant to the terms
and conditions of the Korean retirement/severance plan known as the Rules of
Retirement Pay for Imwon through December 31, 2012.



Payment of the severance benefit under this Clause 10.2 will be in addition to
the payment you will receive from eBay Asia Pacific Regional Management Services
Limited pursuant to the Rules of Retirement Pay for Imwon on or about April
2013. Together these payments shall constitute your full entitlement of
separation and retirement pay, except as explicitly referenced above. For the
avoidance of doubt, the severance benefit under this Clause 10.2 will be
considered your full entitlement to the severance benefits and shall be
construed to be inclusive of any amounts owed under applicable law in connection
with your termination of employment, including, but not limited to, the
Company’s contributions to the Central Provident Fund (if applicable).
10.3
In the event your employment is terminated by the Company for a reason other
than for Cause (as defined in Clause 10.2) the Company will assist with expenses
incurred for your relocation from Singapore to Korea in accordance with the
terms of eBay’s relocation assistance program for employees in positions
comparable to yours.

10.4
The Company shall be entitled to terminate your employment immediately upon
written notice (but without prejudice to the rights and remedies of the Company
for any breach of this Agreement and to your continuing obligations under this
Agreement) in any of the following cases:

(a)
If you are dishonest or engaged in serious or persistent misconduct or, without
reasonable cause, neglect or refuse to attend to yoru duties or fail to perform
any of your obligations hereunder, or fail to observe the Company’s disciplinary
rules or any other regulations of the Company from time to time in force;

(b)
If you are incapacitated by illness or otherwise unable to perform your duties
hereunder for a period totaling in aggregate 6 months in any period of 12
consecutive calendar months; or






--------------------------------------------------------------------------------





(c)
If you become bankrupt or have a receiving order made against you or make any
general composition with your creditors.

Upon ceasing to be employed by the Company hereunder, you shall deliver to the
Company any drawings, notebooks, manuals, documents, computerization of
technical data, customer lists, specifications, files, memoranda, or other
records of any nature belonging to the Company or any reproduction thereof which
may have been provided to your during the course of your employment with the
Company, and you shall not undertake or cause any action or deed which might in
any way affect the Company’s reputation or good standing, or those of its
products or services.
11.
Non-Competition

11.1
You agree that during the period of your employment by the Company, and for a
period of twelve (12) months after the termination of such employment, you shall
not in the Asia Pacific region (consisting of the countries in which eBay does
business at the time of your separation) without the Company’s prior written
consent:

(a)
Be directly or indirectly engaged, concerned or interested in any capacity,
whether as director, principal, agent, partner, consultant, employee or
otherwise in any other business which is wholly or partly in competition with
the business carried on by the Company or eBay;

(b)
Accept employment in any capacity with any business concern which is wholly or
partly in competition with the business carried out by the Company or eBay; or

(c)
Provide advice to any business concern which is wholly or partly in competition
with the business carried on by the Company or eBay.

11.2
Subject to the provisions of Clause 11.3 below, the Non-Competition clause set
out in Clause 11.1 above is currently limited to the retail, ecommerce or
payment divisions, as applicable, of the following companies, including their
majority-owned subsidiaries:

Shinsegae (Emart)
Findall
Interpark
Maxmovie
GS Shop
Garosu
Alibaba
Fashionplus
H Mall
Ticketmonster
Rakuten
Naver
CJ Mall
Coupang
D&Shop
Nate
Lotte
Wemakeprice
Amazon
Daum
AK Mall
11St
Yes 24
Google
Homeplus (Tesco)
 
 
 



11.3
The companies governed by the Non-Competition clause in Clause 11.2 above may on
the Company’s initiative (or the initiative of eBay Inc.’s Senior Vice President
of Human Resources or any other delegate of the Company) be renegotiated
annually and at the time of termination of employment. If the Company decides
not to renegotiate the list one year, this will not imply that the right to
renegotiation in subsequent years or at the time of termination of employment
has been waived. By entering into this agreement, you agree to negotiate in good
faith and agree that you will not unreasonably withhold your consent to add a
company to the list set forth in Clause 11.2 if such company is reasonably
determined to be involved in a competitive business with the Company. In
addition, at your request, the Company will review the current list of companies
subject to Clause 11.2 above to determine if it has reasonably determined that a
company should be added to or removed from the list.

11.4
While the restrictions set out in Clauses 11.1, 11.2, and 11.3 above are
considered by the Parties to be reasonable in all fhe circumstances and no
greater than is reasonable and necessary for the protection of the Company, it
is agreed that if any one or more of such restrictions shall either taken by
itself or themselves together be adjudged to be beyond what is reasonable in all
the circumstances for the protection of the Company’s legitimate interest but
would be adjudged reasonable if any particular restriction or restrictions were
deleted or if any part or parts of the wording thereof were deleted, restricted
or limited in any particular manner then the said restrictions shall apply with
such deletions, restrictions or limitations, as the case may be.

11.5
Your obligations contained in this Clause 11 shall continue even after the
termination of this Agreement






--------------------------------------------------------------------------------





11.6
Notwithstanding the above, you shall be entitled to enter into employment with
any other related corporation of the Company.

12.
Employee Proprietary Information and Inventions Agreement

You hereby agree to execute a copy of the Employee Proprietary Information and
Inventions Agreement and any other required onboarding documents requested by
the Company. These agreements are explicitly incorporated into this Agreement.
13.
Confidentiality

You shall not during the continuance of your employment or any time after its
termination disclose, divulge, impart or reveal to any person or company any of
the trade secrets or confidential operations, processes, dealings or any
information concerning the organization, business, finance, transactions or
affairs of the Company or any of its related, associated or affiliated companies
which may come to your knowledge during your employment, and shall not use or
attempt to use any such information in any manner which may injure or cause loss
either directly or indirectly to the Company or its business.
14.
Company Policies

During your employment with the Company, you shall observe and comply with all
of the rules, regulations and policies of the Company and eBay as may from time
to time be made or given, including but not limited to the Code of Conduct,
Insider Trading Policy, and the Employee Proprietary Information and Inventions
Agreement attached hereto. The company shall have the right to alter and amend
the rules and policies of the Company as well as any of the terms of employment,
and such alteration or amendment shall become fully effective and a binding term
of your employment upon notification to you.
15.
Entire Agreement

This Agreement supersedes any prior agreements, representations and promises of
any kind, whether written, oral, express or implied between the parties hereto
with respect to the subject matters herein. Except for those Company agreements
and policies explicitly incorporated by reference, this Agreement constitutes
the full, complete and exclusive agreement between you and the Company, its
officers, employees and its affiliates with respect to the subject matters
herein.
16.
No Breach

In signing below, you confirm that you are not bound by any prior contract,
undertaking, commitment or other obligation which prevents you from being
employed by the Company and being able to fully and completely perform the
services contemplated by this Agreement, nor in fulfilling your duties hereunder
will you be breaching any duty of confidentiality to any persons, including
without limitations, your previous employers or principals.
17.
Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
Singapore. The parties shall submit to the non-exclusive jurisdiction of the
Singapore courts.





--------------------------------------------------------------------------------





Please confirm your acceptance of the above terms and conditions by signing and
returning to us the duplicate copy of this letter.
Yours faithfully
For and on behalf of
eBay Singapore Services Private Limited


_________________________________
Kyung Koh
Director

--------------------------------------------------------------------------------



Acceptance


I, ______________________, Passport/NRIC No. ______________ hereby confirm
acceptance of all of the above terms and conditions.


_________________________________
Signature


Date: _______________________________





